Citation Nr: 0530177	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-18 202	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Evaluation of diabetes mellitus, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1997 to 
June 2001, and active duty for training (ACDUTRA) from 
January 2002 to October 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
the veteran's diabetes mellitus, rated as 20 percent 
disabling effective November 1, 2002, the date following 
separation from active service.  38 C.F.R. § 3.400(b)(2) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently before the Board was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the rating issue 
on appeal as set forth above.  Further, in cases such as this 
one, where the original rating assigned has been appealed, 
consideration must be given as to whether the veteran 
deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.  


FINDING OF FACT

The veteran's diabetes mellitus is manifested by use of 
insulin, a restricted diet, and infrequent episodes of 
hypoglycemia not requiring hospitalization.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met for any period since the 
original effective date of November 1, 2002.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic 
Code 7913 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was diagnosed with diabetes mellitus in June 2002 
while on ACDUTRA.  Of record is the June 2002 discharge note 
diagnosing Type I diabetes mellitus.  The note shows the 
veteran was given insulin which was to be taken four times 
per day.  He was placed on a special diet, but no 
restrictions were placed on his activities.  The August 2002 
report of a Medical Evaluation Board (MEB) is of record.  It 
paraphrases the medical findings of the June 2002 diagnosis.  
The report of an examination given in conjunction with the 
MEB shows a diagnosis of diabetes mellitus type I, and shows 
that the veteran weighed 165.1 pounds at the time.  The MEB 
diagnosed new onset type I diabetes mellitus "with no 
obvious complications at this time."  The veteran's DD Form 
214 shows that he was released from his ACDUTRA in October 
2002 at the completion of his training.  

Of record are treatment records from the Bay Pines VA Medical 
Center (VAMC) in St. Petersburg, Florida for the period 
December 2002 to April 2003.  Those records show ongoing 
treatment for the veteran's diabetes mellitus.  One entry 
indicates that the veteran was admitted to the urgent care 
clinic with diabetic ketoacidosis in March 2003.  The veteran 
reported temporary blurred vision, which had resolved.  A 
followup treatment report dated in April 2003 reported the 
veteran's A1C was about 5.6%, and the physician reported that 
the veteran's diabetes mellitus was under excellent control.  
There are no entries indicating any restrictions placed on 
the veteran's activities.

Also of record is a September 2003 Department of the Army 
Form 3349, Physical Profile, which provided a permanent 
profile necessary to accommodate the veteran's diabetes.  The 
profile noted that assignment must be limited to locations 
near a military treatment facility, and specified that the 
veteran requires proper diet, exercise, and access to 
insulin; required an annual ophthalmologic evaluation; and 
close follow up by primary care.  There were no restrictions 
placed on his physical activities.  Specifically permitted 
were unlimited walking, running, bicycling, and swimming; all 
listed functional activities, including marching up to five 
miles, wearing a 40 pound backpack, and lifting up to 80 
pounds; and participating in physical fitness tests which 
included a two mile run, push-ups, and sit-ups.

Of record are treatment notes from the VAMC in Columbia, 
South Carolina from October 26, 2003, which report that the 
veteran was admitted to urgent care complaining of a 
hypoglycemic episode which required his wife to give him a 
glucagon injection in order to awaken him that morning.  He 
ate breakfast while in the urgent care facility, and his 
symptoms improved.  The veteran was instructed to adjust the 
setting on his insulin pump and to monitor his blood sugars 
closely, and he was then discharged.  

The veteran was afforded a VA medical examination, given in 
March 2004, for the purpose of evaluating his diabetes in 
conjunction with his claim for a higher evaluation.  The 
examiner noted that the veteran's C-file was not available, 
but recounted the veteran's diabetic history as related by 
the veteran.  The examiner noted that the veteran had not 
been to see his endocrinologist in the past year because of a 
move from Florida to South Carolina.  The veteran reported 
that his weight had fluctuated, and that it had dropped.  He 
reported the hypoglycemic episode detailed above, and 
recounted others which occurred at home and which were 
treated by his wife.  The veteran averred that his activities 
were restricted because he had to quit his previous job 
secondary to having low blood sugars.  He reported a family 
history of diabetes mellitus.  The veteran's physical 
examination was essentially normal.  The examiner diagnosed 
diabetes mellitus, type one.  

Of record is a progress noted from the Columbia VAMC, dated 
in April 2004, which shows that the veteran was involved in a 
motor vehicle accident which may have been caused by a 
hypoglycemic event.  Emergency medical technicians found his 
blood sugar was 40.  The veteran consumed a meal while in the 
urgent care unit, and was released to home.

The veteran was afforded a hearing in March 2005 before the 
undersigned Acting Veterans Law Judge.  At that hearing the 
veteran's representative contended that the VA medical 
examination was inadequate because the veteran's C-file was 
not available for review, citing Green v. Derwinski, 1 
Vet.App. 121 (1991); and because the examination did not 
address the criteria of regulation of activities.  The 
veteran testified that, following his diagnosis with diabetes 
mellitus, he found it a lot harder to get the energy to get 
to the gym to continue exercising, and that his PT scores 
dropped noticeably.  He recounted the hypoglycemic event 
wherein his wife had to awaken him (noted above), and that, 
as a result, he and his employer had mutually agreed that he 
would not take any more out-of-town business trips because of 
the fear that he might have a repeat hypoglycemic event alone 
in a hotel room.  

The veteran also testified that, in the end, he found a new 
job, albeit one that would not permit him to drive a 
government vehicle because of his diabetic history.  Instead, 
he drives his own vehicle.  He testified that his blood 
glucose level was "very hard to control," and that his 
weight had increased from 165 pounds prior to diagnosis, to 
about 185 pounds.  The veteran also testified that he visits 
the diabetes clinic every three months.

The veteran submitted a statement from his new VA 
diabetologist, J.L., M.D.  The statement is undated, but, 
judging by the FAX imprint, it likely originated in May 2005.  
Accompanying the statement is a cover letter from the 
veteran's representative waiving consideration of this newly 
submitted evidence by the agency of original jurisdiction.  
See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003); see generally VAOPGCPREC 1-2003.  
The statement from Dr. L. states that the veteran had had 
diabetes for three years, that he was currently on an insulin 
pump, that he monitored his blood sugars four to five times 
per day, and checked his urine ketones a needed.  The 
veteran's "hospitalizations" due to hyperglycemia were 
noted, as well has the driving restrictions at his job.  The 
doctor noted the veteran's increased risks for developing 
other disabilities, noted the monitoring required by the 
veteran, and noted that the veteran had been recommended to 
consume a heart healthy diet, commenting that the veteran had 
received blood pressure medications shortly after his 
diagnosis of Type one diabetes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  As noted, in cases such as 
this one, where the original rating assigned has been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Fenderson, supra.

Diabetes mellitus is rated utilizing the criteria listed at 
38 C.F.R. § 4.119, Diagnostic Code 7913.  The veteran's 
diabetes mellitus is evaluated as 20 percent disabling.  
Under Diagnostic Code 7913, a 20 percent evaluation is for 
application when there is diabetes mellitus requiring insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A 40 percent evaluation is for application 
when there is diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  Regulation of activities 
is defined under Diagnostic Code 7913 as "avoidance of 
strenuous occupational and recreational activities."  A 60 
percent evaluation is for application when there is diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2005).

A note to the foregoing schedular criteria provides that 
compensable complications of diabetes should be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.

The Board, in applying the above to the veteran's 
symptomatology, must determine whether the criteria are to be 
applied conjunctively or disjunctively.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  That is, the Board must 
determine whether all the listed criteria have to be met or 
only that certain criteria have to be met.  That involves 
whether the conjunctive, "and," is employed, or the 
disjunctive, "or."  As to Diagnostic Code 7913, the use of 
the words "and," "with," and "plus" clearly indicate 
that all criteria must be met to award the listed ratings for 
evaluations higher than 20 percent, except where "or" 
provides a choice within a criteria, such as "episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice-a-month visits" (emphasis 
added).

The Board finds that the veteran's diabetes mellitus 
symptomatology more nearly approximates the criteria required 
for the currently assigned 20 percent evaluation, and has 
since the awarded effective date.  The evidence clearly shows 
that the veteran requires insulin and a restricted diet to 
treat his diabetes mellitus, and has since he was initially 
diagnosed with that disease.  The criteria for the next 
higher rating are not met because the evidence does not show 
that regulation of activities, as defined by Diagnostic Code 
7913, has been required.  At his VA examination, and in the 
course of his hearing, the veteran implied that his job-
related restrictions constitute regulation of activities, but 
they do not.  

As noted, regulation of activities is defined as "avoidance 
of strenuous occupational and recreational activities" 
(emphasis added).  While the veteran agreed with his former 
employer that he should not travel in the course of his job, 
that in no way indicated avoidance of a strenuous activity; 
rather, it indicates a prudent precaution unrelated to 
strenuous activity.  Similarly, in light of the veteran's 
reported motor vehicle accident, his current employer has not 
allowed him to drive a government vehicle.  That, again, is a 
prudent precaution, not a restriction of strenuous activity.  
The veteran also testified that he no longer is able to take 
week-long backpacking camping trips in the woods because of 
the requirement to carry extra equipment, and the concern 
that, in light of his past hyperglycemic events, being out in 
the woods is not the safest place to be.   The Board finds 
that this, too, is not a restriction of strenuous activity, 
but is, rather, another prudent precaution.

The evidence of record indicates that the veteran's 
occupational and recreational activities have not been 
regulated as regards strenuous activities.  The veteran's 
September 2003 Army Physical Profile placed no restrictions 
on his strenuous activities, including walking, running, 
bicycling, swimming calisthenics, hiking, and carrying a 40-
pound backpack.  Further, the veteran's treating 
diabetologist, Dr. L., whose statement is the most recent 
medical evidence of record, did not indicate that there is 
any regulation of strenuous occupational and recreational 
activities imposed on the veteran.  The veteran testified 
that, following his diagnosis with diabetes mellitus, he 
found it harder to get the energy to get to the gym to 
continue exercising, and that his PT scores dropped 
noticeably.  However, the Board finds that this does not 
address the question of whether or not there is "regulation 
of activities."

Finally, the Board notes that all of the veteran's treating 
physicians and examiners have had the opportunity to indicate 
that the veteran needed to avoid strenuous occupational and 
recreational activities, yet none, including the March 2004 
VA examiner, chose to do so.  Taking into account all the 
evidence of record, the Board finds that the preponderance of 
the evidence shows that there is no regulation of strenuous 
occupational and recreational activities imposed on the 
veteran.  

Regarding other criteria for higher evaluations, the Board 
notes that, while the veteran has received treatment at 
urgent care clinics for hypoglycemic events, he has not 
required any hospitalization for his diabetes mellitus since 
he was hospitalized in June 2002, at which time he was 
initially diagnosed with diabetes.   The veteran routinely 
visits his diabetic care provider at three-month intervals, 
far less often than the weekly or twice-monthly visits 
required for higher evaluations.  The veteran has gained 
weight, approximately 20 pounds as indicated by the veteran 
and the medical evidence of record, rather than losing 
weight, which is a requirement for a 100 percent evaluation.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating.  Thus, 
the benefit-of-the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Further, the 
Board finds that there is no evidence of record which would 
warrant either a higher or a lower evaluation at any time 
since the veteran was diagnosed with diabetes mellitus.  
Fenderson, supra.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2003, within days of receipt of the veteran's claim, and in a 
follow-up notification dated in June 2003.  (Although the 
notice required by the VCAA may not have been provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for diabetes 
mellitus, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO also specifically 
requested that the veteran identify any other evidence that 
may exist to support his claim so that the RO could attempt 
to obtain it on his behalf.  The RO provided a statement of 
the case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured an 
examination during the pendency of his claim in order to 
ascertain the severity of his disability.  

The Board notes that the veteran's representative contends 
that this case should be remanded because the March 2004 VA 
examiner did not have the veteran's file available for 
review, citing Green, supra; and because the examiner did not 
address the "regulation of activities" criteria.  These 
arguments for remand are unavailing.  

First, while the veteran's representative accurately cited to 
the holding in Green that fulfillment of the statutory duty 
to assist "includes the conduct of a thorough and 
contemporaneous medical examination. . .which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one," the Board notes that the context in which that 
pronouncement was made is more dispositive for the present 
purposes.  In its remand order, the Court concluded that its 
remand was required for the ultimate purpose of resolving 
"the unresolved issue with respect to the veteran's. . 
.disability."  Here, as noted above, other than the 
veteran's own lay opinion, there is no evidence in the 
veteran's record which supports a higher evaluation for the 
veteran's diabetes mellitus disability.  To remand in order 
for an examiner to review a file which contains no evidence 
supporting a higher evaluation would not further the 
veteran's appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

Next, the Board is satisfied that the examiner addressed the 
"regulation of activities" criteria.  The examiner noted 
the veteran's contention that his activities are restricted 
by having to quit his previous job because of low blood 
sugars.  However, as noted above, the veteran's job-related 
restrictions do not rise to the level of "regulation of 
activities" as defined by VA regulation.  Since the examiner 
chose to not discuss the issue any further, and especially in 
light of the fact that none of the medical evidence of record 
suggests there is any regulation of activities as defined by 
VA regulation, the Board will not remand to require a more 
detailed discussion of the "regulation of activities" 
criteria by the examiner.  See Sabonis, supra.

VA has no duty to inform or assist that was unmet.


ORDER

Award of an evaluation higher than 20 percent for the 
veteran's service-connected diabetes mellitus for any period 
since November 1, 2002, is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


